IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Pennsylvania State Police,            :
                                      :
                    Petitioner        :
                                      :
               v.                     : No. 1834 C.D. 2014
                                      :
                                      :
John Muller,                          :
                                      :
                    Respondent        :




                                 ORDER


      AND NOW, this 17th day of September, 2015, it is ordered that the above-
captioned Memorandum Opinion, filed June 30, 2015, shall be designated OPINION
and shall be REPORTED.



                                 ______________________________________
                                 JAMES GARDNER COLINS, Senior Judge